TIMBERS, Circuit Judge,
dissenting from grant of petition for rehearing:
This is a striking example of the mischief that results when we brush aside a controlling rule and reach out to grant a “petition for rehearing” which never has been filed and to which appellees never have been afforded an opportunity to respond — all at the belated behest of a government agency which continues to ignore our rules.
Since the Supreme Court undoubtedly will be requested to review this matter in due course, I think it is important to point out now the infirmity in the jurisdictional underpinning of today’s order of our Court *541purporting to grant a nonexistent “petition for rehearing” without complying with the most basic provisions of F.R.A.P. 40(a).
The judgment and opinion of our Court here involved were filed on August 11, 1978, Davis v. Smith, 607 F.2d 535 (2 Cir. 1978), in which we unanimously affirmed the judgment of the district court entered on the opinion of Charles H. Tenney, District Judge, 431 F.Supp. 1206 (S.D.N.Y.1977), which declared invalid certain regulations of the New York State Department of Social Services.
Although the judgment and opinion of our Court were filed on August 11, 1978, the State Attorney General’s office on behalf of appellants waited until four weeks thereafter before moving for an extension of time to file a petition for rehearing. Under F.R.A.P. 40(a), a petition for rehearing is required to be filed “within 14 days after entry of judgment unless the time is shortened or enlarged by order.” 1 On September 25, 1978, we entered an order which granted “leave to file a petition for rehearing.” No such petition for rehearing has ever been filed.
Apparently the majority treats the State’s motion for an extension of time to file a petition as the petition itself. Aside from the fact that the rule makes no provision for so doing, the procedure which the majority is sanctioning by today’s order has dispensed with two integral provisions of F.R.A.P. 40(a):2
(1) “The petition shall state with particularity the points of law or fact which in the opinion of the petitioner the court has overlooked or misapprehended and shall contain such argument in support of the petition as the petitioner desires to present.”
(2) “No answer to a petition for rehearing will be received unless requested by the court, but a petition for rehearing will ordinarily not be granted in the absence of such a request.” (emphasis added).
Referring first to item (2) above, it is undisputed that appellees never have been requested to answer the State’s “petition for rehearing” which the majority grants by today’s order, even construing the State’s motion for an extension of time as the petition itself. Cutting off appellees’ right to respond not only is grossly unfair to appellees and their counsel; it deprives the Court of what may very well be critical information which may cast serious doubt on the propriety of granting this so-called “petition for rehearing”.
Referring to item (1) above requiring particularity in the statement of law and fact relied on, the most that can be gleaned from the State’s motion for extension of time to file a petition for rehearing (no petition for rehearing ever having been filed), is that (A) somehow the instant Davis v. Smith case should be shackled to the entirely separate case of Bacon v. Toia, 580 F.2d 1044 (2 Cir. 1978) (order); and (B) our decision in Davis v. Smith should be reconsidered by the district court in the light of Quern v. Mandley, 436 U.S. 725, 747 (1978), which was decided more than two months before we decided Davis v. Smith.
(A) With respect to the Bacon v. Toia claim, the attempt to shackle the instant Davis v. Smith case to Bacon v. Toia has been attempted repeatedly by the State AG’s office *542and has been rejected repeatedly by this Court — before argument, during argument, after argument, and after our decision. The two cases involve entirely different substantive provisions in the New York scheme of public assistance. As a matter of fact, the regulations involved in the instant case (18 NYCRR §§ 352.-7(g)(5) and 372.2(a)(2)) were superseded by the newly enacted statute (N.Y. Soc. Serv. Law § 350 — j) which was involved in Bacon v. Toia. See our opinion in Davis v. Smith, supra, 607 F.2d at 536. In short, the issue with respect to the interpretation of the regulations involved in Davis v. Smith in all likelihood will not arise again. This is hardly an appealing ground for the granting of the non-existent “petition for rehearing” in the instant case.
(B) With respect to the Quern v. Mandley claim, that decision was brought to our attention long before our Davis opinion was filed. Regardless of what bearing, if any, Quern has on Bacon, as the author of our Davis v. Smith opinion I did not think then, and I do not think today, that Quern even addressed the issue which was before us in Davis. Presumably the State AG’s office thought likewise because it did not communicate with us with respect to Quern until three months after Quern had been decided and four weeks after our opinion in Davis had been filed.
On the other hand, appellees’ counsel on July 12, 1978 sent a letter to each member of the Davis v. Smith panel directing our attention to the Supreme Court’s decision in Quern and explaining its inapplicability to the regulations involved in Davis :
“[T]he invalidity of the regulations challenged in the case at bar is not affected by Quern, because these regulations also deny Emergency Assistance to recipients of public assistance in cases of utility shut-off but not to other persons, such as non-recipients, in such cases. Furthermore, the regulations arbitrarily single out one particularly urgent type of emergency need for exclusion from coverage. The question as to whether a state may apply the flexible standards permitted by the federal Emergency Assistance provisions in such an arbitrary fashion as to violate the Social Security Act was also not addressed by the Supreme Court in Quern.”
The State AG’s office never took the trouble to respond to the letter each of us received from appellees’ counsel dated July 12, 1978. As a matter of fact, right up to the present time, the State AG’s office has never indicated specifically in what respect it claims the instant Davis case is affected by Quern. The closest it has come is the less than helpful assertion in the affidavit of Assistant AG Greenwald, sworn to September 8, 1978, after noting that “the Bacon decision . . . involved a statute superceding (sic) the regulations in the instant [Dav/s v. Smith ] case”, went on to allege that “in view of Quern v. Mandley, supra, I submit the decision herein is erroneous. It seems only common sense that this case be coordinated with Bacon. If it is controlled by Quern, the instant case is also. However, this should be decided by the District Court. . . . ” (emphasis added). Aside from the dubious propriety of telling us what we should decide and what the district court should decide, this brings the State AG’s office right back to square one. More than a year ago, on December 16, 1977, it filed a motion in this Court to stay all proceedings in Davis pending the outcome of Bacon. We denied that motion on January 18, 1978. Despite repeated attempts by the State AG’s office to shackle the two cases together (without ever indicating why), our Court consistently has re*543fused to do so — for the reasons stated fully above: distinctly different substantive provisions of New York law and distinctly different issues are involved in the two cases.
In view of the majority’s determination to “remand the case to the district court for further consideration in light of Quern v. Mandley”, I shall refrain from discussing the merits of that issue, limiting this dissent to the procedure by which'' we have reached this point.
In the long run it may not matter much whether our remand causes a busy district court to march up the hill for the sake of marching down again. See United States v. Tucker, 404 U.S. 443, 452 (1972) (Blackmun, J., dissenting in an opinion joined in by the Chief Justice). What is important, however, is that all concerned be aware of precisely what today’s order by the majority is doing — in direct contravention of the basic provisions of F.R.A.P. 40(a).
From what I regard as the mischievous precedent the majority establishes by this ill-advised order, I respectfully but emphatically dissent.

. F.R.A.P. 40(a) provides:
“Time for Filing; Content; Answer; Action by Court if Granted. A petition for rehearing may be filed within 14 days after entry of judgment unless the time is shortened or enlarged by order. The petition shall state with particularity the points of law or fact which in the opinion of the petitioner the court has overlooked or misapprehended and shall contain such argument in support of the petition as the petitioner desires to present. Oral argument in support of the petition will not be permitted. No answer to a petition for rehearing will be received unless requested by the court, but a petition for rehearing will ordinarily not be granted in the absence of such a request. If a petition for rehearing is granted the court may make a final disposition of the cause without reargument or may restore it to the calendar for reargument or resubmission or may make such other orders as are deemed appropriate under the circumstances of the particular case.”


. See note 1 supra.